DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 11 defines a program embodying functional 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication module configured to in claim 1; a communication module configured to and optical member configured in claims 9 and 10.
The corresponding structures are identified in the specification for a communication module in paragraphs [0017, 0020, and 0037] and optical member in paragraphs [0021, 0022, and 0107].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 20210055547 A1) in view of Kuo et al. (US 20180239152 A1).
Regarding claims 1 and 11, Rao discloses a 3D display device (fig. 2A), having a program ([0032]) comprising: 

an optical element (210a and 210b of fig. 2A) configured to define a propagation direction of image light emitted from the display panel (208 of fig. 2A); 
a communication module (222 of fig. 2A) configured to receive a vehicle input signal (222 of fig. 2A) indicating a parameter of a  vehicle data/status of the moving body ([0035] the vehicle input interface 222 may receive data from vehicle sensors and/or systems indicating a vehicle status and/or other vehicle data, which may be sent to the display controller 214 to adjust content and/or format of the data displayed via the display configuration 202, 324 of fig. 3, YES; [0035] The vehicle data/status  is a current speed of the vehicle that may be supplied to the vehicle input interface and sent to the display controller to update a display of a current speed of the vehicle); and 
a controller (214 of fig. 2A) configured to cause the display panel to display the parallax image (207 of fig. 2A, 3D element to produce a three-dimensional image, figs. 4A and 4B, [0051]) based on the parameter indicated by the vehicle data/status signal (222 of fig. 2A);
	It is noted that Rao teaches the vehicle status and/or other vehicle data, which may be sent to the display controller 214 to adjust content and/or format of the data displayed via the display configuration 202 and the other vehicle data is speed ([0035]). 
However, Rao is silent a motion signal indicating a motion of the moving body and to control the display panel based on the motion signal.
 Kuo teaches a system (fig. 1A and 2 combined) comprises a communication module (304 of figs. 1A and 2) include a speedometer to provide a motion signal indicating a motion of speed of the vehicle 300, such as a car speed. When the vehicle 300 increases speed, the control unit 108 adjusts the imaging distance to be distant from the transparent screen 302, such as the distance d3 shown in FIG. 4. When the vehicle 300 decreases speed, the control unit 108 adjusts the imaging distance to be close to the transparent screen 302, such as the distance d1 shown in FIG. 4).
Taking the teachings of Rao and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion signal of Kuo into the controller of Rao to provide the images perceived by the user in different speeds can be harmonized with the real environment, and the user experience and the driving safety can both be improved.
Regarding claim 2, Rao modified by Kuo teaches the 3D display device according to claim 1, Kuo further teaches wherein the controller is configured to cause the display panel to display the parallax image (virtual image I of fig. 1A) based on a change amount per time of the parameter (300 and 304 of fig. 1A and 2, [0035] the control unit 108 simultaneously adjusts the size of the image generated by the image source 102 when the different imaging distances of the virtual image I are produced according to different speeds).
Regarding claim 3, Rao modified by Kuo teaches the 3D display device according to claim 1 or 2, Kuo further teaches wherein the controller is configured to cause the display panel to display the parallax image based on magnitude of the parameter (d1, d2, d2 of fig. 4).

Regarding claim 5, Rao further teaches the 3D display device according to claim 1, wherein the controller is configured to cause the display panel to display the parallax image based on positions of the eyes of a user in a height direction (216 of fig. 2A, the eyes are in the height direction in figs. 2E and 2F).
Regarding claim 7, Rao further teaches the 3D display device according to claim 1, wherein a first image which is viewed by a first eye of a user (406 of fig. 4(A)), and a second image which is viewed by a second eye of the user (408 of fig. 4(A)) and has a parallax with respect to the first image constitute parallax image and are displayed on the display panel (404 and 402 of fig. 4(A), [0040]), and the controller (214 of fig. 2A) is such configured that display positions of the first image and the second image on the display panel are changed more (306, 316, and 326 of fig. 3, adjust the display panel to change more based on the eye direction, user input, or vehicle input as speed). Rao modified of Kuo teaches the changed of display panel based on the vehicle input and direction of eye. Kuo further teaches a change amount of the parameter of the motion is larger and the virtual displayed image is changed more ([0035] When the vehicle 300 increases speed, the control unit 108 adjusts the imaging distance to be distant from the transparent screen 302, such as the distance d3 shown in FIG. 4).
Regarding claims 9 and 10, Rao discloses a head-up display (fig. 2A) comprising: 
a 3D display device comprising 

an optical element (210a and 210b of fig. 2A) configured to define a propagation direction of image light emitted from the display panel (208 of fig. 2A); 
a communication module (222 of fig. 2A) configured to receive a vehicle input signal (222 of fig. 2A) indicating a parameter of a  vehicle data/status of the moving body ([0035] the vehicle input interface 222 may receive data from vehicle sensors and/or systems indicating a vehicle status and/or other vehicle data, which may be sent to the display controller 214 to adjust content and/or format of the data displayed via the display configuration 202, 324 of fig. 3, YES; [0035] The vehicle data/status  is a current speed of the vehicle that may be supplied to the vehicle input interface and sent to the display controller to update a display of a current speed of the vehicle); and 
a controller (214 of fig. 2A) configured to cause the display panel to display the parallax image (207 of fig. 2A, 3D element to produce a three-dimensional image, figs. 4A and 4B, [0051]) based on the parameter indicated by the vehicle data/status signal (222 of fig. 2A);
an optical member (206 of figs. 2A and 2B) configured to reflect the image light emitted from the 3D display device (207 of fig. 2A and 2B) and cause the reflected light to reach eyes of a user (205 of fig. 2B).
	It is noted that Rao teaches the vehicle status and/or other vehicle data, which may be sent to the display controller 214 to adjust content and/or format of the data displayed via the display configuration 202 and the other vehicle data is speed ([0035]). 

 Kuo teaches a system (fig. 1A and 2 combined) comprises a communication module (304 of figs. 1A and 2) include a speedometer to provide a motion signal indicating a motion of the moving body as a moving speed of the vehicle (300 of figs. 1A and 2, [0035]) and a controller (108 of figs. 1A and 2) to control the display panel (104 of figs. 1A and 2) based on the motion signal ([0035] For example, the aforementioned input signal or the driving parameter may include the moving speed of the vehicle 300, such as a car speed. When the vehicle 300 increases speed, the control unit 108 adjusts the imaging distance to be distant from the transparent screen 302, such as the distance d3 shown in FIG. 4. When the vehicle 300 decreases speed, the control unit 108 adjusts the imaging distance to be close to the transparent screen 302, such as the distance d1 shown in FIG. 4).
Taking the teachings of Rao and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion signal of Kuo into the controller of Rao to provide the images perceived by the user in different speeds can be harmonized with the real environment, and the user experience and the driving safety can both be improved.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 20210055547 A1) in view of Kuo et al. (US 20180239152 A1) as applied to claims 1 and 5, and further Kuo (US 9690098 B1) (hereafter “Kuo098”).
Regarding claim 6, Rao modified by Kuo teaches the 3D display device according to claim 5, 

	Kuo098 teaches wherein the controller is configured to estimate the positions of the eyes of the user in the height direction based on a position and posture of a reflector (13 of figs. 2-4 is adjustable by the control 14 for the user sight) which reflects the image light (Col. 3, lines 65-Col. 4, line 16, adjust the reflector 13 based on the driver’s sight by the control module 14).
	Taking the teachings of Rao and Kuo and Kuo098 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position and posture of the reflector of Kuo098 into the combined system of Rao and Kuo to improve the image stability of the head-up display.
Regarding claim 8, Rao modified by Kuo teaches the 3D display device according to claim 1.
However, Rao modified by Kuo does not teach wherein the controller is configured to cause the display panel to display the parallax image based on a divergence between a gravity direction and a height direction of the user.
	Kuo098 teaches wherein the controller is configured to cause the display panel to display the parallax image based on a divergence between a gravity direction and a height direction of the user (Col. 3, lines 65-Col. 4, line 16 when a vehicle moves uphill, the driver's sight is lower. The control module 14 can adjust the included angle between the adjusting frame 12 and the base 11 according to the sensing result of the gravity sensor 250, in order to move an incident position of the light beam L on the optical combiner 240 downward. When the vehicle moves downhill, the driver's sight is higher. The control module 14 can adjust the included angle 
	Taking the teachings of Rao and Kuo and Kuo098 together as a whole,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position and posture of the reflector of Kuo098 into the combined system of Rao and Kuo to improve the image stability of the head-up display.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishigami et al. (US 10254551 B2) discloses Virtual Image Display Device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425